DAVIDSON, P. J.
Appellant was convicted for failing to have his cattle dipped under certain circumstances requiring such dipping for the eradication of ticks.
The complaint and information charges that this occurred on or about the 6th of July, 1916. There was no written notice given him prior to the filing of the complaint and information, and if any written notice has been served upon him at any time, the evidence of it is found in the testimony of Dr. Julian. His testimony is that he never did inspect defendant’s cattle or premises; never was at his premises before June, 1917. “I don’t know whether defendant’s cattle ever had any fever ticks. I gave him a notice to dip his cattle, -horses, and mules on that day, June 8, 1917.” If this is sufficient evidence to show he had a notice, it shows that it was given nearly a year after the complaint and information were filed.
There are other interesting questions in the case, but we deem it unnecessary, in view of this decision, to discuss them.
The judgment will be reversed, and the cause remanded.